

EXHIBIT 10.13

























COLLATERAL AGREEMENT




dated as of June 12, 2020


by and among
        


NATIONAL INSTRUMENTS CORPORATION,


and
certain of its Subsidiaries,
as Grantors,




in favor of




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent









































--------------------------------------------------------------------------------



TABLE OF CONTENTS



PAGEARTICLE IDEFINED TERMS1  Section 1.1Terms Defined in the Uniform Commercial
Code1  Section 1.2Definitions2  Section 1.3Other Definitional Provisions6ARTICLE
IISECURITY INTEREST6  Section 2.1Grant of Security Interest6  Section
2.2Reserved7  Section 2.3Grantors Remain Liable7  Section 2.4Security Interest
Absolute7ARTICLE IIIREPRESENTATIONS AND WARRANTIES9  Section 3.1Perfected First
Priority Liens9  Section 3.2Title, No Other Liens; Conduct of Business9  Section
3.3State of Organization; Location of Inventory, Equipment and Fixtures; other
Information9  Section 3.4Accounts; Receivables10  Section 3.5Chattel
Paper10  Section 3.6Commercial Tort Claims10  Section 3.7Reserved10  Section
3.8Intellectual Property10  Section 3.9Inventory11  Section 3.10Investment
Property; Partnership/LLC Interests11  Section 3.11Instruments11ARTICLE
IVCOVENANTS11  Section 4.1Maintenance of Perfected Security Interest; Further
Information11  Section 4.2Maintenance of Insurance12





i







--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)

PAGE  Section 4.3Changes in Locations; Changes in Name or Structure12  Section
4.4Required Notifications12  Section 4.5Delivery Covenants12  Section
4.6Reserved12  Section 4.7Filing Covenants12  Section 4.8Accounts13  Section
4.9Intellectual Property13  Section 4.10Investment Property; Partnership/LLC
Interests14  Section 4.11Reserved14  Section 4.12Further Assurances14ARTICLE
VREMEDIAL PROVISIONS14  Section 5.1General Remedies14  Section 5.2Specific
Remedies15  Section 5.3Registration Rights16  Section 5.4Application of
Proceeds17  Section 5.5Waiver, Deficiency18ARTICLE VITHE ADMINISTRATIVE
AGENT18  Section 6.1Appointment of Administrative Agent as
Attorney-In-Fact18  Section 6.2Duty of Administrative Agent 19  Section
6.3Authority of Administrative Agent 20ARTICLE VIIMISCELLANEOUS20  Section
7.1Notices20  Section 7.2Amendments, Waivers and Consents20  Section
7.3Expenses, Indemnification, Waiver of Consequential Damages, etc.20  Section
7.4Right of Setoff21  Section 7.5Governing Law; Jurisdiction; Venue; Service of
Process21

ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

PAGE  Section 7.6Waiver of Jury Trial22  Section 7.7Injunctive Relief22  Section
7.8No Waiver By Course of Conduct; Cumulative Remedies22  Section 7.9Successors
and Assigns23  Section 7.10Survival of Indemnities23  Section 7.11Serverability
of Provisions23  Section 7.12Counterparts23  Section 7.13Integration23  Section
7.14Advice of Counsel; No Strict Construction23  Section
7.15Acknowledgements24  Section 7.16Releases24  Section 7.17Additional
Grantors24  Section 7.18All Powers Coupled With Interest24  Section 7.19Secured
Parties24

iii








--------------------------------------------------------------------------------





COLLATERAL AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this "Agreement"), dated as of June 12, 2020, by and among
NATIONAL INSTRUMENTS CORPORATION, a Delaware Corporation (the "Borrower"),
certain Domestic Subsidiaries of the Borrower as identified on the signature
pages hereto and any Additional Grantor (as defined below) who may become party
to this Agreement (such Domestic Subsidiaries and Additional Grantors,
collectively with the Borrower, the "Grantors"), in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
"Administrative Agent") for the benefit of the Secured Parties.
STATEMENT OF PURPOSE


Pursuant to the Credit Agreement dated as of the date hereof by and among the
Borrower, the Lenders from time to time party thereto and the Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the "Credit Agreement"), the Lenders have agreed to make Extensions of
Credit to the Borrower upon the terms and subject to the conditions set forth
therein.
Pursuant to the terms of the Guaranty Agreement of even date herewith, certain
Domestic Subsidiaries of the Borrower who are parties hereto have guaranteed the
payment and performance of the Secured Obligations.
It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent, for the benefit of the Secured Parties.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
benefit of the Secured Parties, as follows:
AGREEMENT
ARTICLE I


DEFINED TERMS


SECTION 1.1 Terms Defined in the Uniform Commercial Code.


a.The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC as in effect from time to time: "Accession",
"Account", "Account Debtor", "Authenticate", "Certificated Security", "Chattel
Paper"; "Commercial Tort Claim", "Deposit Account", "Documents", "Electronic
Chattel Paper", "Equipment", "Fixtures", "General Intangible", "Goods",
"Instrument", "Inventory", "Investment Company Security", "Investment Property",
"Letter-of-Credit Rights", "Proceeds", "Promissory Note", "Record", "Registered
Organization", "Securities Account", "Securities Intermediary", "Security",
"Supporting Obligation", "Tangible Chattel Paper" and "Uncertificated Security".


b.Terms defined in the UCC and not otherwise defined herein or in the Credit
Agreement shall have the meaning assigned in the UCC as in effect from time to
time.


c.If any term used herein has a meaning assigned to it in the UCC and such term
is defined in Article 9 of the UCC differently than how such term is defined in
another Article of the UCC such term shall have the meaning assigned thereto in
Article 9 of the UCC.


        SECTION 1.2 Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:



--------------------------------------------------------------------------------



"Additional Grantor" means each Domestic Subsidiary of the Borrower that
hereafter becomes a Grantor pursuant to Section 7.17.
"Administrative Agent" has the meaning assigned thereto in the Preamble to this
Agreement.
"Agreement" has the meaning assigned thereto in the Preamble to this Agreement.
"Borrower" has the meaning assigned thereto in the Preamble to this Agreement.
"Collateral" has the meaning assigned thereto in Section 2.1.
"Collateral Account" has the meaning assigned thereto in Section 5.2(a)(iii).
"Collateral Disclosure Letter" means the collateral disclosure letter, dated the
Closing Date, delivered by the Borrower to the Administrative Agent with respect
to this Agreement.
"Control" means the manner in which "control" is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
"control".
"Copyright License" means any written agreement now or hereafter in existence
naming any Grantor as licensor or licensee granting any right under any
Copyright, including, without limitation, the grant of rights to manufacture,
distribute, exploit and sell materials derived from any Copyright.
"Copyrights" means, collectively, all of the following of any Grantor: (a) all
copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, including, without limitation,
those listed on Schedule 3.8 hereto, (b) all reissues, extensions, continuations
(in whole or in part) and renewals of any of the foregoing, (c) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present and future infringements of
any of the foregoing, (d) the right to sue for past, present and future
infringements of any of the foregoing and (e) all rights corresponding to any of
the foregoing throughout the world.
"Credit Agreement" has the meaning assigned thereto in the Statement of Purpose
to this Agreement.
"Effective Endorsement and Assignment" means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance reasonably satisfactory to the Administrative Agent.
"Excluded Assets" means, collectively, the following:
a.any real property owned in fee simple;


b.any leasehold interests in real property;


c.any lease, license, contract, document, instrument, franchise, charter,
authorization or other agreement to which any Grantor is a party or any General
Intangible rights thereunder, or any property that is subject to a purchase
money Lien or a Capital Lease Obligation permitted under the Loan Documents (any
of the foregoing, an "arrangement"), in each case, to the extent that the
creation of a Lien on such assets would, under the express terms of such
arrangement or the entry into, execution, delivery and/or performance of any
document or other agreement representing or effecting such arrangement pursuant
to which such Lien is granted (or the document or other arrangement providing
for such Capital Lease Obligation), result in (i) a breach of the terms of, or
constitute a default under, such arrangement or otherwise prohibited thereunder,
(ii) a violation of Applicable Law, (iii) the abandonment, invalidation or
unenforceability of any material right, title or interest of any Grantor
2

--------------------------------------------------------------------------------



therein, (iv) require the consent of a Person other than the Grantor or their
Subsidiaries or Affiliates which has not be obtained or (v) create a right of
termination in favor of any other party thereto (other than the Credit Parties)
(in each case (A) other than to the extent that any such term has been waived or
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or
other applicable provisions of the UCC of any relevant jurisdiction or any other
Applicable Law and (B) so long as any prohibition, restriction or third party
consent requirement subject to this clause (c) was not created in contemplation
hereof);


d.any other property or asset, to the extent the granting of a Lien therein is
prohibited by contract (including Permitted Liens) or Applicable Law (other than
to the extent that such prohibition would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions of the UCC of
any relevant jurisdiction or any other Applicable Law);


e.any property that is subject to a purchase money Lien or a Capital Lease
Obligation permitted under the Loan Documents if the agreement pursuant to which
such Lien is granted (or the document providing for such Capital Lease
Obligation) prohibits the creation by such Grantor of a Lien thereon or requires
the consent of any Person, other than the Borrower and/or its Affiliates, which
has not been obtained as a condition to the creation of any other Lien on such
property;


f.Equity Interests in (i) any Person that is not a Wholly-Owned Subsidiary of a
Grantor, to the extent a Lien thereon is prohibited by or requires consent under
the organizational documents of such Person (other than of a Grantor) and such
consent has not been obtained or (ii) any Person that is not a Subsidiary of a
Grantor to the extent that and for so long as either (1) the organizational
documents or other agreements with the other equity holders of such Person do
not permit or restrict the pledge of such Equity Interests or (2) the pledge of
such Equity Interests (including the exercise of remedies) would result in a
change of control, repurchase obligation, termination or other adverse
consequence to any Credit Party or the applicable issuer of such Equity
Interests, in each case unless any such prohibition or restriction is
ineffective under the UCC or other Applicable Law;


g.any United States federal "intent to use" trademark or service mark
applications to the extent that, and solely during the period that, the grant of
a security interest therein would impair the validity or enforceability or
render void or result in the cancellation of, any registration issued as a
result of such "intent to use" trademark application under Applicable Law;


h.(i) any Equity Interests of each CFC and each CFC Holdco, in each case that
qualifies as a Material Subsidiary, in excess of 65% of the outstanding voting
Equity Interests and 100% of the non-voting Equity Interests of each such CFC
and each such CFC Holdco, and (ii) any Equity Interests of a CFC or CFC Holdco
that does not qualify as a Material Subsidiary;


i.motor vehicles, airplanes and other assets subject to certificates of title or
ownership to the extent a security interest therein cannot be perfected by a
filing of a financing statement;


3

--------------------------------------------------------------------------------





j.any obligation or property of any kind due from, owed by or belonging to any
Sanctioned Person;


k.any margin stock (as such term is defined or used, directly or indirectly, in
Regulation U of the FRB);


l.any Excluded Deposit Account;


m.any asset to the extent a security interest therein could reasonably be
expected to result in an adverse Tax consequence to the Borrower or any of its
Subsidiaries (as determined in good faith by the Borrower); and


n.any assets of any Grantor where the Administrative Agent and the Borrower
determine that the cost of obtaining or perfecting a Lien in such assets is
excessive in relation to the value afforded thereby.


Notwithstanding the foregoing, (x) Excluded Assets shall not include the
Proceeds, products, substitutions or replacements of any Excluded Assets (except
to the extent that such Proceeds, products, substitutions or replacements shall
themselves constitute Excluded Assets) and (y) in the event that any limitation,
restriction or exclusion under clauses (a) through (l) above cease to exist (or
any required consent shall have been obtained), then such Excluded Assets shall
immediately and automatically be deemed at all times thereafter constitute
Collateral without any further action hereunder.
"Excluded Deposit Account" means, collectively, (a) Deposit Accounts established
for the purpose of funding payroll, payroll taxes and other compensation and
benefits to employees, and (b) Deposit Accounts established as trust, escrow,
fiduciary or third-party cash collateral accounts
"Excluded Perfection Action" means, collectively, (a) any filings, registrations
or other actions in any jurisdiction outside of the United States or required by
the Applicable Law of any jurisdiction outside of the United States to create or
perfect any security interest in assets, including any Intellectual Property
registered in any jurisdiction outside of the United States, (b) any execution,
delivery or maintaining of any security or pledge agreement governed by the laws
of any jurisdiction outside of the United States, (c) the execution, delivery,
maintaining and/or obtaining of deposit account or securities account control
agreements and (d) any other perfection action other than the filing of a UCC
financing statement, delivery of certificated Equity Interests issued by any
Material Subsidiary and constituting Collateral or filings against Intellectual
Property in the applicable PTO or Copyright office.
"Grantors" has the meaning assigned thereto in the Preamble of this Agreement.
"Intellectual Property" means, collectively, all of the following of any
Grantor: (a) all systems software and applications software, all documentation
for such software, including, without limitation, user manuals, flowcharts,
functional specifications, operations manuals, and all formulas, processes,
ideas and know-how embodied in any of the foregoing, (b) concepts, discoveries,
improvements and ideas, know-how, technology, reports, design information, trade
secrets, practices, specifications, test procedures, maintenance manuals,
research and development, (c) Patents and Patent Licenses, Copyrights and
Copyright Licenses, Trademarks and Trademark Licenses, and (d) other licenses to
use any of the items described in the foregoing clauses (a), (b), and (c).
"Issuer" means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).
"Partnership/LLC Agreement" has the meaning assigned thereto in Section 2.2.
4

--------------------------------------------------------------------------------





"Partnership/LLC Interests" means, with respect to any Grantor, the entire
partnership interest, membership interest or limited liability company interest,
as applicable, of such Grantor in each partnership, limited partnership or
limited liability company owned thereby, including, without limitation, such
Grantor’s capital account, its interest as a partner or member, as applicable,
in the net cash flow, net profit and net loss, and items of income, gain, loss,
deduction and credit of any such partnership, limited partnership or limited
liability company, as applicable, such Grantor’s interest in all distributions
made or to be made by any such partnership, limited partnership or limited
liability company, as applicable, to such Grantor and all of the other economic
rights, titles and interests of such Grantor as a partner or member, as
applicable, of any such partnership, limited partnership or limited liability
company, as applicable, whether set forth in the partnership agreement,
membership agreement, limited liability company agreement or operating
agreement, as applicable, of such partnership, limited partnership or limited
liability company, as applicable, by separate agreement or otherwise.
"Patent License" means any written agreement now or hereafter in existence
providing for the grant by or to any Grantor of any right to manufacture, use or
sell any invention covered in whole or in part by a Patent.
"Patents" means collectively, all of the following of any Grantor: (a) all
patents, all inventions and patent applications anywhere in the world,
including, without limitation, those listed on Schedule 3.8, (b) all reissues,
extensions, continuations (in whole or in part) and renewals of any of the
foregoing, (c) all income, royalties, damages or payments now or hereafter due
and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
or future infringements of any of the foregoing, (d) the right to sue for past,
present and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.
"PTO" means the United States Patent and Trademark Office.
"Restricted Securities Collateral" has the meaning assigned thereto in Section
5.3.
"Security Interests" means the security interests granted pursuant to Article
II, as well as all other security interests created or assigned as additional
security for any of the Secured Obligations pursuant to the provisions of any
Loan Document.
"Trademark License" means any written agreement now or hereafter in existence
providing for the grant by or to any Grantor of any right to use any Trademark.
"Trademarks" means, collectively, all of the following of any Grantor: (a) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each application to register any trademark or service mark
prior to the filing under Applicable Law of a verified statement of use for such
trademark or service mark) anywhere in the world, including, without limitation,
those listed on Schedule 3.8, (b) all reissues, extensions, continuations (in
whole or in part) and renewals of any of the foregoing, (c) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present or future infringements
of any of the foregoing and (e) all rights corresponding to any of the foregoing
(including the goodwill) throughout the world.


5

--------------------------------------------------------------------------------





        SECTION 1.3 Other Definitional Provisions.


        (a) Terms defined in the Credit Agreement and not otherwise defined
herein shall have the meaning assigned thereto in the Credit Agreement.


        (b) The terms of Sections 1.2, 1.6, 1.7 and 12.14 of the Credit
Agreement are incorporated herein by reference as if fully set forth herein;
provided that references therein to "Agreement" shall mean this Agreement.


        (c) Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.


ARTICLE II


SECURITY INTEREST


        SECTION 2.1 Grant of Security Interest. Each Grantor hereby grants and
pledges to the Administrative Agent, for the benefit of itself and the other
Secured Parties, a continuing security interest in all of such Grantor’s right,
title and interest in the following property and such Grantor’s power to
transfer rights in such property, whether now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest, or the power to transfer rights
therein, and wherever located or deemed located (collectively, the
"Collateral"), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations:


(a) all Accounts;


        (b) all cash and currency;


        (c) all Chattel Paper;


        (d) all Commercial Tort Claims identified on Schedule 3.6 to the
Collateral Disclosure Letter;


        (e) all Deposit Accounts;


        (f) all Documents;


        (g) all Equipment;


        (h) all Fixtures;


        (i) all General Intangibles;


        (j) all Instruments;


        (k) all Intellectual Property;


        (l) all Inventory;


        (m) all Investment Property;


        (n) all Letter-of-Credit Rights;
6

--------------------------------------------------------------------------------



(o) all other Goods not otherwise described above;


(p) all books and records pertaining to the Collateral; and


(q) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing, all Accessions to any of the foregoing and all collateral
security and Supporting Obligations given by any Person with respect to any of
the foregoing;


provided, that notwithstanding anything to the contrary herein, (i) the security
interest granted under this Agreement shall not extend to, and the definition of
"Collateral" and definitions of and references to asset categories in the
definition of Collateral and elsewhere in this Agreement or any agreement
entered into or pursuant to this Agreement shall not include, Excluded Assets,
(ii) the payment and performance of the Secured Obligations shall not be secured
by any Secured Hedge Agreement between any Grantor and any Secured Party, (iii)
this Agreement shall not to be construed as an assignment of any Intellectual
Property and (iv) no provision of this Agreement including, without limitation,
any representation, warranty or covenant shall apply to any Excluded Assets.
Notwithstanding anything else in this Agreement to the contrary, no Grantor
shall be required to take any Excluded Perfection Actions, and the
Administrative Agent shall not, without the written consent of the Borrower, be
permitted to take any Excluded Perfection Actions.
        SECTION 2.2 Reserved.


        SECTION 2.3 Grantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable to perform all of its
duties and obligations under the contracts and agreements included in the
Collateral to the same extent as if this Agreement had not been executed, (b)
the exercise by the Administrative Agent or any other Secured Party of any of
the rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral, (c)
the Administrative Agent and each other Secured Party shall not have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, and shall not be obligated to perform
any of the obligations or duties of any Grantor thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder, and (d) neither
the Administrative Agent nor any other Secured Party shall have any liability in
contract or tort for any Grantor’s acts or omissions.


        SECTION 2.4 Security Interest Absolute.


        (a) All rights of the Administrative Agent and the other Secured Parties
and the Liens and Security Interests hereunder, and all of the Secured
Obligations of the Grantors hereunder to the extent permitted by Applicable Law,
shall be absolute and unconditional, irrespective of, and unaffected by:


i.the genuineness, legality, validity, regularity, enforceability or any future
amendment or modification of, or change in, or supplement to, the Credit
Agreement, any other Loan Document, any Secured Hedge Agreement, any Secured
Cash Management Agreement or any other agreement, document or instrument to
which the Borrower, any Subsidiary Guarantor or any of their respective
Subsidiaries or Affiliates is or may become a party (including any increase in
the Secured Obligations resulting from any extension of additional credit or
otherwise);


ii.any extension or waiver of the time for performance by any Grantor or any
other Person of, or compliance with, any term, covenant or agreement on its part
to be performed or observed under a Loan Document, a Secured Cash Management
Agreement or a Secured Hedge Agreement, or waiver of such performance or
compliance or consent to a failure of, or departure from, such performance or
compliance;


iii.the taking and holding of security or collateral for the payment of the
Secured Obligations or the sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or
7

--------------------------------------------------------------------------------



conveyed, or in which the Administrative Agent or the other Secured Parties have
been granted a Lien, to secure any Indebtedness of any Grantor or any other
guarantor to the Administrative Agent or the other Secured Parties;


iv.the release of anyone who may be liable in any manner for the payment of any
amounts owed by any Grantor to the Administrative Agent or any other Secured
Party;


v.any action under or in respect of the Credit Agreement, any other Loan
Document, any Secured Cash Management Agreement or any Secured Hedge Agreement
in the exercise of any remedy, power or privilege contained therein or available
to any of them at law, in equity or otherwise, or waiver or refraining from
exercising any such remedies, powers or privileges (including any manner of
sale, disposition or any application of any sums by whomever paid or however
realized to any Secured Obligations owing by any Grantor to the Administrative
Agent or any other Secured Party in such manner as the Administrative Agent or
any other Secured Party shall determine in its reasonable discretion);


vi.the absence of any action to enforce this Agreement, any other Loan Document,
any Secured Cash Management Agreement or Secured Hedge Agreement or the waiver
or consent by the Administrative Agent or any other Secured Party with respect
to any of the provisions of this Agreement, the Credit Agreement, any other Loan
Document, any Secured Cash Management Agreement or Secured Hedge Agreement;


vii.the existence, value or condition of, or failure to perfect its Lien
against, any Collateral or any other security for or guaranty of the Secured
Obligations or any action, or the absence of any action, by the Administrative
Agent or any other Secured Party in respect of such security or guaranty
(including, without limitation, the release of any such security or guaranty);
and


viii.any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor (other than the
defense of payment in full).


        (b) Each Grantor represents, warrants and agrees that the Secured
Obligations and its obligations under this Agreement and the other Loan
Documents to which it is a party are not and shall not be subject to any
counterclaims, offsets or defenses of any kind (other than the defense of
payment or performance) against the Administrative Agent, the other Secured
Parties or any other Grantor whether now existing or which may arise in the
future.


        (c) Each Grantor hereby agrees and acknowledges that the Secured
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Agreement, and all dealings among any of the Grantors, on the one
hand, and the Administrative Agent and the other Secured Parties, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Agreement.
8

--------------------------------------------------------------------------------





ARTICLE III


REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Secured Parties to make their respective Extensions
of Credit to, and/or to enter into Secured Cash Management Agreements and/or
Secured Hedge Agreements with, as applicable, the Borrower or another Credit
Party (as the case may be), each Grantor hereby represents and warrants to the
Administrative Agent and each other Secured Party that:
        SECTION 3.1 Perfected First Priority Liens.


        (a) Each UCC financing statement provided by the Administrative Agent to
the Grantors naming any Grantor as a debtor and the Administrative Agent as
secured party is in appropriate form for filing in the appropriate offices of
the states specified on Schedule 3.3 to the Collateral Disclosure Letter (as
such schedule shall be updated from time to time pursuant to Section 4.3) and
contains an adequate description of the Collateral for purposes of perfecting a
security interest in such Collateral to the extent that a security interest
therein may be perfected by filing pursuant to the UCC. The Security Interests
granted pursuant to this Agreement constitute valid and enforceable security
interests in all of the Collateral in favor of the Administrative Agent, for the
benefit of the Secured Parties, as collateral security for the Secured
Obligations, subject to Permitted Liens.


        (b) When the aforementioned financing statements shall have been filed
in the offices specified in Schedule 3.3 to the Collateral Disclosure Letter,
the Security Interest will constitute a perfected security interest in all
right, title and interest of the applicable Grantor named as debtor in such
financing statement in the Collateral described therein, and the power to
transfer rights in such Collateral, in each case to the extent that a security
interest therein may be perfected by filing pursuant to the UCC prior to all
other Liens and rights of others therein, except for Permitted Liens.


        (c) [Reserved].


        (d) [Reserved].


        (e) When the applicable Grantor shall have delivered any Certificated
Securities constituting Collateral (together with an Effective Endorsement and
Assignment) to the Administrative Agent, the Security Interest will constitute a
perfected security interest in all right, title and interest of the applicable
Grantor in such Certificated Securities, and the power to transfer rights in
such Certificated Securities, prior to all other Liens and rights of others
therein and subject to no adverse claims, except for Permitted Liens.


        SECTION 3.2 Title, No Other Liens; Conduct of Business. Except for the
Security Interests, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims other than Permitted Liens. No Grantor has
Authenticated any agreement authorizing any secured party thereunder to file a
financing statement, except to perfect Permitted Liens. No Collateral is in the
possession of, or subject to Control by, any Person asserting any claim thereto
or security interest therein, except that the Administrative Agent, or its
designee, may have possession or Control, and except for Permitted Liens.


        SECTION 3.3 State of Organization; Location of Inventory, Equipment and
Fixtures; other Information.


        (a) As of the Closing Date, the exact legal name of such Grantor is set
forth on Schedule 3.3 to the Collateral Disclosure Letter.


9

--------------------------------------------------------------------------------





        (b) As of the Closing Date, such Grantor is a Registered Organization
organized under the laws of the state identified on Schedule 3.3 to the
Collateral Disclosure Letter under such Grantor’s name. As of the Closing Date,
the taxpayer identification number and, to the extent applicable, Registered
Organization number of such Grantor is set forth on Schedule 3.3 to the
Collateral Disclosure Letter under such Grantor’s name.


        (c) As of the Closing Date, all Collateral consisting of Inventory,
Equipment and Fixtures (whether now owned or hereafter acquired) is located at
the locations specified on Schedule 3.3 to the Collateral Disclosure Letter,
except (i) Inventory which is, in the ordinary course of business, in transit,
(ii) Equipment and Inventory in the hands of employees, consultants or customers
in the ordinary course of business, including, without limitation, computer
equipment, (iii) Equipment out for repair, (iv) other Equipment and Inventory
with an aggregate value less than $3,000,000 or (v) as otherwise permitted
hereunder.


        (d) As of the Closing Date (i) the mailing address, principal place of
business, chief executive office and office where such Grantor keeps its books
and records relating to the Accounts, Documents, General Intangibles,
Instruments and Investment Property constituting Collateral in which it has any
interest is located at the locations specified on Schedule 3.3 to the Collateral
Disclosure Letter under such Grantor’s name, (ii) no Grantor has any other
places of business except those separately set forth on Schedule 3.3 to the
Collateral Disclosure Letter under such Grantor’s name and (iii) except as
disclosed on Schedule 3.3 to the Collateral Disclosure Letter under such
Grantor’s name, no Grantor has acquired assets with a value in excess of
$1,000,000 from any Person, other than assets acquired in the ordinary course of
such Grantor’s business from a Person engaged in the business of selling goods
of such kind, during the past five (5) years.


        SECTION 3.4 Accounts; Receivables. To each Grantor’s knowledge, no
Account Debtor has any defense, set-off, claim or counterclaim against any
Grantor that can be asserted against the Administrative Agent, whether in any
proceeding to enforce the Administrative Agent’s rights in the Accounts included
in the Collateral, or otherwise, except for defenses, setoffs, claims or
counterclaims that could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.


        SECTION 3.5 Chattel Paper. As of the Closing Date, such Grantor does not
hold any Chattel Paper in excess of $5,000,000 in value, other than customer
contracts entered into in the ordinary course of business.


        SECTION 3.6  Commercial Tort Claims. As of the Closing Date hereof,
except as set forth on Schedule 3.6 to the Collateral Disclosure Letter, such
Grantor does not hold any Commercial Tort Claims in excess of $5,000,000 in
value.


        SECTION 3.7  Reserved.


        SECTION 3.8 Intellectual Property.


        (a) As of the Closing Date, all Copyrights owned by such Grantor in its
own name and registered with the United States Copyright Office or subject of
pending applications filed by such Grantor for registration with the United
States Copyright Office, Patents owned by such Grantor in its own name and
issued by the PTO or the subject of pending applications filed by such Grantor
with the PTO, and all Trademarks owned by such Grantor in its own name and
registered with the PTO or the subject of pending applications filed by such
Grantor for registration with the PTO are listed on Schedule 3.8 to the
Collateral Disclosure Letter.


10

--------------------------------------------------------------------------------





        (b) Except as set forth in Schedule 3.8 to the Collateral Disclosure
Letter, on the Closing Date, none of the Intellectual Property owned by such
Grantor is the subject of any licensing or franchise agreement pursuant to which
such Grantor is the licensor or franchisor, except as could not reasonably be
expected to have a Material Adverse Effect.


        SECTION 3.9 Inventory. Except as could not reasonably be expected to
have a Material Adverse Effect, (a) Collateral consisting of Inventory is of
good and merchantable quality, free from any material defects and (b) to the
knowledge of such Grantor, none of such Inventory is subject to any licensing,
Patent, Trademark, trade name or Copyright with any Person that restricts any
Grantor’s ability to manufacture and/or sell such Inventory.


        SECTION 3.10 Investment Property; Partnership/LLC Interests.


        (a) As of the Closing Date, all Certificated Securities and
Partnership/LLC Interests owned by such Grantor and included in the Collateral
are listed on Schedule 3.10 to the Collateral Disclosure Letter.


        (b) All Investment Property and all Partnership/LLC Interests issued by
any Issuer to such Grantor and included in the Collateral (i) have been duly and
validly issued and, if applicable, are fully paid and non-assessable and (ii)
are beneficially owned as of record by such Grantor.


        (c) No consent, approval or action by any other party to the
Partnership/LLC Agreement of any Subsidiary included in the Collateral shall be
necessary to permit the Secured Parties to be substituted as a member, manager
or partner thereunder and to receive the benefits of all rights of a member,
manager or partner thereunder (including, without limitation, all voting rights
and rights of an economic interest holder) in the exercise of its rights and
remedies hereunder except for consents, approvals or actions that have been
obtained, or taken, and are in full force and effect.


        SECTION 3.11 Instruments. Except as set forth on Schedule 3.11 to the
Collateral Disclosure Letter, as of the Closing Date, such Grantor does not hold
any Instrument and is not named a payee of any Promissory Note or other evidence
of Indebtedness in either case, having a face amount in excess of $5,000,000.


ARTICLE IV


COVENANTS


Until the Secured Obligations (other than (1) contingent indemnification and
reimbursement obligations, (2) obligations and liabilities under Secured Cash
Management Agreements or Secured Hedge Agreements that are not then due and
payable and (3) Letters of Credit that have either been Cash Collateralized or
as to which arrangements satisfactory to the applicable Issuing Lender have been
made) and the Commitments terminated, unless consent has been obtained in the
manner provided for in Section 7.2, each Grantor covenants and agrees that:
        SECTION 4.1 Maintenance of Perfected Security Interest; Further
Information.


        (a) Such Grantor shall maintain the Security Interest created by this
Agreement as a first priority perfected Security Interest (subject only to
Permitted Liens) and shall defend such Security Interest against the claims and
demands of all Persons whomsoever (other than the holders of Permitted Liens).
Notwithstanding anything else in this Agreement to the contrary, no Grantor
shall be required to take any Excluded Perfection Actions.


11

--------------------------------------------------------------------------------





        (b) Such Grantor will furnish to the Administrative Agent upon the
reasonable request of the Administrative Agent, from time to time, statements
and schedules further identifying and describing the Collateral of such Grantor
and such other reports in connection therewith as the Administrative Agent or
such Lender may reasonably request, all in reasonable detail.


        SECTION 4.2 Maintenance of Insurance. Such Grantor shall maintain
insurance covering the Collateral in accordance with the provisions of Section
8.5 of the Credit Agreement.


        SECTION 4.3 Changes in Locations; Changes in Name or Structure. No
Grantor will, except upon (5) Business Days’ prior written notice to the
Administrative Agent (which time period may be reduced by the Administrative
Agent in its sole discretion) and delivery to the Administrative Agent of (a)
all additional financing statements (executed if necessary for any particular
filing jurisdiction) and other instruments and documents necessary and
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the Security Interests (subject to Permitted Liens)
and (b) a written supplement to the Schedules of this Agreement:


        (i) change its jurisdiction of organization or the location of its chief
executive office or principal place of business (from that identified on
Schedule 3.3 to the Collateral Disclosure Letter; or


        (ii) change its name or organizational type to such an extent that any
financing statement filed by the Administrative Agent in connection with this
Agreement would become seriously misleading under the UCC.


        SECTION 4.4 Required Notifications. Such Grantor shall, at the time of
delivery of a Compliance Certificate pursuant to Section 8.2 of the Credit
Agreement, (a) notify the Administrative Agent, in writing, of: the acquisition
or ownership by such Grantor of any (i) Commercial Tort Claim in excess of
$5,000,000 and (ii) the acquisition of any of the items set forth in Section
4.5, in each case, during the period covered by such Compliance Certificate and
(b) in the case of an event described in clause (a) of this Section, deliver to
the Administrative Agent a written supplement to Schedules of this Agreement.


        SECTION 4.5 Delivery Covenants.


        (a) To the extent constituting Collateral and subject to the time
periods for delivery set forth in the Credit Agreement or elsewhere herein, such
Grantor will deliver and pledge to the Administrative Agent, for the benefit of
the Secured Parties, all of such Grantor’s (i) Certificated Securities and (ii)
Partnership/LLC Interests evidenced by a certificate, together in each case with
an Effective Endorsement and Assignment, in each case to the extent constituting
Collateral.
        (b) If at any time any of the Partnership/LLC Interests included in the
Collateral (i) are dealt in or traded on a securities exchange or in securities
markets, (ii) by their terms expressly provide that they are Securities governed
by Article 8 of the UCC or (iii) are Investment Company Securities, the
applicable Grantor shall notify the Administrative Agent and, upon the request
of the Administrative Agent, use commercially reasonable efforts to certificate
such Partnership/LLC Interests and deliver such certificates to the
Administrative Agent, together with an Effective Endorsement and Assignment.


        SECTION 4.6 Reserved.


        SECTION 4.7 Filing Covenants. Pursuant to Section 9-509 of the UCC and
any other Applicable Law, such Grantor authorizes the Administrative Agent to
file or record financing statements and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices


12

--------------------------------------------------------------------------------



as the Administrative Agent determines necessary to perfect the Security
Interests of the Administrative Agent under this Agreement. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of Collateral that describes such
property in any other manner as the Administrative Agent may determine, in its
sole discretion, is necessary, advisable or prudent to ensure the perfection of
the Security Interest in the Collateral granted herein, including, without
limitation, describing such property as "all assets" or "all personal property."


        SECTION 4.8 Accounts. Other than in the ordinary course of business
consistent with its past practice, no Grantor will (i) amend, supplement,
modify, extend, compromise, settle, credit or discount any Account or (ii)
release, wholly or partially, any Account Debtor, except where such extension,
compromise, settlement, release, credit, discount, amendment, supplement or
modification could not reasonably be expected to have a Material Adverse Effect,
either individually or in the aggregate.


        SECTION 4.9 Intellectual Property.


        (a) On each date on which a Compliance Certificate is to be delivered
pursuant to Section 8.2(a) of the Credit Agreement for Borrower’s annual
financial statements referred to in Section 8.1(a) of the Credit Agreement
(which time period may be extended by the Administrative Agent in its sole
discretion by written notice to such Grantor), the Grantors shall report the
filing, either by itself or through any agent, employee, licensee or designee,
of an application for the registration of any Intellectual Property with the
PTO, the United States Copyright Office, which such filing occurred during the
fiscal year covered by such Compliance Certificate and provide the
Administrative Agent with a written supplement to Schedule 3.8 to the Collateral
Disclosure Letter. Upon request of the Administrative Agent, such Grantor shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Administrative Agent may reasonably request to
evidence the security interest of the Secured Parties in any material Copyright,
Patent or Trademark and the goodwill and General Intangibles of such Grantor
relating thereto or represented thereby.


        (b) Except as could not reasonably be expected to have a Material
Adverse Effect or as otherwise permitted pursuant to any Loan Document, such
Grantor (either itself or through licensees) (i) will use each registered
Trademark (owned by such Grantor) and Trademark for which an application (owned
by such Grantor) is pending, to the extent reasonably necessary to maintain such
Trademark in full force free from any claim of abandonment for non-use (unless
continued use of such Trademarks would be commercially unreasonable), (ii) will
maintain products and services offered under such Trademark at a level
substantially consistent with the quality of such products and services
consistent with industry standards, (iii) will not do any act or knowingly omit
to do any act whereby such Trademark could reasonably be expected to become
invalidated or impaired, (iv) will not do any act, or knowingly omit to do any
act, whereby any issued Patent owned by such Grantor would reasonably be
expected to become forfeited, abandoned or dedicated to the public, (v) will not
do any act or knowingly omit to do any act whereby any registered Copyright
owned by such Grantor or Copyright for which an application is pending (owned by
such Grantor) could reasonably be expected to become invalidated or otherwise
impaired and (vi) will not do any act whereby any material portion of such
Copyrights may fall into the public domain.


        (c) Such Grantor will notify the Administrative Agent promptly if it
knows that any material application or registration relating to any Intellectual
Property owned by such Grantor may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the PTO or the United States Copyright Office) regarding such
Grantor’s ownership of, or the validity of, any Intellectual Property owned by
such Grantor or such Grantor’s right to register the same or to own and maintain
the same, in each case, except as could not reasonably be expected to have a
Material Adverse Effect.


13

--------------------------------------------------------------------------------





        SECTION 4.10 Investment Property; Partnership/LLC Interests


        (a) Without the prior written consent of the Administrative Agent (which
shall not be unreasonably withheld, conditioned or delayed), no Grantor will
enter into any agreement or undertaking restricting the right or ability of such
Grantor or the Administrative Agent to sell, assign or transfer any Investment
Property or Partnership/LLC Interests of an Issuer that is a Subsidiary or
Proceeds thereof, except as permitted by Section 9.12 of the Credit Agreement.


        (b) If any Grantor shall become entitled to receive or shall receive (i)
any Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, in each case to the extent constituting Collateral or (ii)
during the continuance of an Event of Default, any sums paid upon or in respect
of any Investment Property constituting Collateral upon the liquidation or
dissolution of any Issuer, such Grantor shall accept the same as the agent of
the Secured Parties, hold the same in trust for the Secured Parties, segregated
from other funds of such Grantor, and promptly deliver the same to the
Administrative Agent, on behalf of the Secured Parties, in accordance with the
terms hereof.


        SECTION 4.11 Reserved.


        SECTION 4.12 Further Assurances. Upon the request of the Administrative
Agent and at the sole expense of such Grantor, such Grantor will promptly and
duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as the Administrative Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including,
without limitation, all applications, certificates, instruments, registration
statements, and all other documents and papers the Administrative Agent may
reasonably request and as may be required by law in connection with the
obtaining of any consent, approval, registration, qualification, or
authorization of any Person deemed necessary or appropriate for the effective
exercise of any rights under this Agreement.


ARTICLE V


REMEDIAL PROVISIONS
        SECTION 5.1 General Remedies. Upon the occurrence and during the
continuance of any Event of Default, with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, on behalf of the Secured Parties, enforce against
the Grantors their obligations and liabilities hereunder and exercise such other
rights and remedies as may be available to the Administrative Agent hereunder,
under the Credit Agreement, the other Loan Documents, the Secured Cash
Management Agreements, the Secured Hedge Agreements or otherwise. Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by Applicable Law referred to
below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived to the extent
permitted by Applicable Law), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any other Secured Party or elsewhere upon such terms and conditions as it may


14

--------------------------------------------------------------------------------



deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk. The Administrative
Agent may disclaim all warranties in connection with any sale or other
disposition of the Collateral, including, without limitation, all warranties of
title, possession, quiet enjoyment and the like. The Administrative Agent or any
other Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by Applicable Law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released. Each Grantor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere. To the extent permitted by Applicable
Law, each Grantor waives all claims, damages and demands it may acquire against
the Administrative Agent or any other Secured Party arising out of the exercise
by them of any rights hereunder except to the extent any such claims, damages,
or demands result solely from the bad faith, gross negligence or willful
misconduct of the Administrative Agent or any other Secured Party, in each case
against whom such claim is asserted. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least ten (10) days before such sale or other
disposition.


        SECTION 5.2 Specific Remedies.


        (a) Upon the occurrence and during the continuance of an Event of
Default:


        (i) the Administrative Agent may communicate with Account Debtors of any
Account subject to a Security Interest and upon the request of the
Administrative Agent, each Grantor shall notify (such notice to be in form and
substance reasonably satisfactory to the Administrative Agent) its Account
Debtors subject to a Security Interest that such Accounts have been assigned to
the Administrative Agent, for the benefit of the Secured Parties;


        (ii) upon the request of the Administrative Agent, each Grantor shall
forward to the Administrative Agent, on the last Business Day of each week,
deposit slips related to all cash, money, checks or any other similar items of
payment received by the Grantor during such week, and, if requested by the
Administrative Agent, copies of such checks or any other similar items of
payment;


        (iii) upon the request of the Administrative Agent, whenever any Grantor
shall receive any cash, money, checks or any other similar items of payment
relating to any Collateral (including any Proceeds of any Collateral), subject
to the terms of any Permitted Liens, such Grantor agrees that it will, within
one (1) Business Day of such receipt, deposit all such items of payment into a
cash collateral account at the Administrative Agent or in a deposit account that
is subject to a control agreement in favor of the Administrative Agent (the
"Collateral Account"), and until such Grantor shall deposit such cash, money,
checks or any other similar items of payment in the Collateral Account, such
Grantor shall hold such cash, money, checks or any other similar items of
payment in trust for the Administrative Agent and the other Secured Parties and
as property of the Secured Parties, separate from the other funds of such
Grantor. All such Collateral and Proceeds of Collateral received by the
Administrative Agent hereunder shall be held by the Administrative Agent in the
Collateral Account as collateral security for all the Secured Obligations and
shall not constitute payment thereof until applied as provided in Section 5.4;


        (iv) the Administrative Agent shall have the right to receive any and
all cash dividends, payments or distributions made in respect of any Investment
Property, or Partnership/LLC Interests or other Proceeds paid in respect of any
Investment Property, or Partnership/LLC Interests, and any or all of any
Investment Property, or Partnership/LLC Interests may, at the option of the


15

--------------------------------------------------------------------------------



Administrative Agent and the other Secured Parties, be registered in the name of
the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (A) all voting, corporate and other rights
pertaining to such Investment Property or any such Partnership/LLC Interests at
any meeting of shareholders, partners or members of the relevant Issuers or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property or Partnership/LLC Interests as if it were the absolute owner thereof
(including, without limitation, the right to exchange at its discretion any and
all of such Investment Property, or Partnership/LLC Interests upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate, partnership or limited liability company structure of any Issuer
or upon the exercise by any Grantor or the Administrative Agent of any right,
privilege or option pertaining to such Investment Property, or Partnership/LLC
Interests, and in connection therewith, the right to deposit and deliver any and
all of such Investment Property or Partnership/LLC Interests with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and the Administrative Agent and the other Secured Parties shall not be
responsible for any failure to do so or delay in so doing. In furtherance
thereof, each Grantor hereby authorizes and instructs each Issuer with respect
to any Collateral consisting of Investment Property and/or Partnership/LLC
Interests to (i) comply with any instruction received by it from the
Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying
following receipt of such notice and prior to notice that such Event of Default
is no longer continuing, and (ii) except as otherwise expressly permitted
hereby, pay any dividends, distributions or other payments with respect to any
Investment Property or Partnership/LLC Interests directly to the Administrative
Agent; and


        (v) the Administrative Agent shall be entitled to (but shall not be
required to): (A) proceed to perform any and all obligations of the applicable
Grantor under any contract and exercise all rights of such Grantor thereunder as
fully as such Grantor itself could, (B) do all other acts which the
Administrative Agent may deem necessary or proper to protect its Security
Interest granted hereunder, provided such acts are not inconsistent with or in
violation of the terms of any of the Credit Agreement, of the other Loan
Documents or Applicable Law, and (C) sell, assign or otherwise transfer any
contract in accordance with the Credit Agreement, the other Loan Documents and
Applicable Law, subject, however, to the prior approval of each other party to
such contract, to the extent required under the contract.


        (b) Unless an Event of Default shall have occurred and be continuing and
the Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.2(a), each Grantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Investment Property and
any Partnership/LLC Interests, to the extent permitted in the Credit Agreement,
and to exercise all voting and other corporate, company and partnership rights
with respect to any Investment Property and Partnership/LLC Interests.


        SECTION 5.3 Registration Rights.


        (a) If, after the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall reasonably determine that in order to
exercise its right to sell any or all of the Collateral it is necessary or
advisable to have such Collateral registered under the provisions of the


16

--------------------------------------------------------------------------------



Securities Act (any such Collateral, the "Restricted Securities Collateral"),
the relevant Grantor will cause each applicable Issuer (and use commercially
reasonable efforts to cause the officers and directors thereof) that is a
Grantor or a Subsidiary of a Grantor to (i) execute and deliver all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the reasonable opinion of the Administrative Agent, necessary to register
such Restricted Securities Collateral, or that portion thereof to be sold, under
the provisions of the Securities Act, (ii) use its commercially reasonable
efforts to cause the registration statement relating thereto to become effective
and to remain effective for a period of one year from the date of the first
public offering of such Restricted Securities Collateral, or that portion
thereof to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Administrative Agent, are necessary, all
in conformity with the requirements of the Securities Act and the rules and
regulations of the SEC applicable thereto. Each Grantor agrees to cause each
applicable Issuer (and to use commercially reasonable efforts to cause the
officers and directors thereof) to comply with the provisions of the securities
or "Blue Sky" laws of any and all jurisdictions which the Administrative Agent
shall designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) which will
satisfy the provisions of the Securities Act.


        (b) Each Grantor recognizes that the Administrative Agent may be unable
to effect a public sale of any or all the Restricted Securities Collateral, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers who will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Restricted Securities Collateral for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.


        (c) Each Grantor agrees to use its commercially reasonable efforts to do
or cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other Applicable Laws. Each Grantor
further agrees that a breach of any of the covenants contained in this Section
5.3 will cause irreparable injury to the Administrative Agent and the other
Secured Parties, that the Administrative Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 5.3 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives, to the extent
permitted by Applicable Law, and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred and is continuing.


        SECTION 5.4 Application of Proceeds. If an Event of Default shall have
occurred and be continuing, the Administrative Agent may apply all or any part
of the Collateral or any Proceeds of the Collateral in payment in whole or in
part of the Secured Obligations (after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Administrative Agent and the other Secured
Parties hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements) in accordance with Section 10.4 of the Credit Agreement. Only
after (i) the payment by the Administrative Agent of any other amount required
by any provision of Applicable Law, including, without limitation, Section 9-610
and Section 9-615 of the UCC and (ii) the payment in full of the Secured
Obligations (other than (1) contingent indemnification and reimbursement
obligations, (2) obligations and liabilities under Secured Cash Management
Agreements or Secured Hedge Agreements not then due and


17

--------------------------------------------------------------------------------



payable and (3) Letters of Credit that have been Cash Collateralized or other
arrangements with respect thereto have been made that are satisfactory to the
Issuing Lender) and the termination of the Commitments, shall the Administrative
Agent account for the surplus, if any, to any Grantor, or to whomever may be
lawfully entitled to receive the same (if such Person is not a Grantor).


        SECTION 5.5 Waiver, Deficiency. Each Grantor hereby waives, to the
extent permitted by Applicable Law, all rights of redemption, appraisement,
valuation, stay, extension or moratorium now or hereafter in force under any
Applicable Law in order to prevent or delay the enforcement of this Agreement or
the absolute sale of the Collateral or any portion thereof. Each Grantor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Secured Obligations
and the reasonable and documented fees and disbursements of any attorneys
employed by the Administrative Agent or any other Secured Party to collect such
deficiency.


ARTICLE VI


THE ADMINISTRATIVE AGENT


        SECTION 6.1 Appointment of Administrative Agent as Attorney-In-Fact.


        (a) Each Grantor hereby irrevocably constitutes and appoints each of the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, which such appointment and such power shall be effective and
shall be exercised and exercisable only upon the occurrence and during the
continuation of an Event of Default, to take any and all appropriate action and
to execute any and all documents and instruments that may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives each of the
Administrative Agent and any officer or agent thereof the power and right, on
behalf of such Grantor, without notice to or assent by such Grantor, to do any
or all of the following upon the occurrence and during the continuance of an
Event of Default:


        (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account or contract
subject to a Security Interest or with respect to any other Collateral and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under any Account or contract subject to
a Security Interest or with respect to any other Collateral whenever payable;


        (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby;


        (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;


18

--------------------------------------------------------------------------------





        (iv) execute, in connection with any sale provided for in this
Agreement, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and


        (v) (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (B) ask or make demand for, collect, and receive payment of and receipt
for, any and all moneys, claims and other amounts due or to become due at any
time in respect of or arising out of any Collateral; (C) sign and indorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; (D) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (F)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (G) license or assign any Copyright, Patent or
Trademark (along with the goodwill of the business to which any such Copyright,
Patent or Trademark pertains), for such term or terms, on such conditions, and
in such manner, as the Administrative Agent shall in its sole discretion
determine; and (H) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Administrative Agent was the absolute owner thereof for all
purposes, and do, at the Administrative Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things that the
Administrative Agent deems necessary to protect, preserve or realize upon the
Collateral and the Administrative Agent’s and the other Secured Parties’
Security Interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.


        (b) If any Grantor fails to perform or comply with any of its agreements
contained herein, upon the occurrence and during the continuance of an Event of
Default the Administrative Agent, at its option, but without any obligation so
to do, may perform or comply, or otherwise cause performance or compliance, with
such agreement in accordance with the provisions of Section 6.1(a).


        (c) The expenses of the Administrative Agent incurred in connection with
actions taken pursuant to the terms of this Agreement shall be payable by such
Grantor to the Administrative Agent in accordance with Section 12.3 of the
Credit Agreement.


        (d) Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof in accordance with Section 6.1(a). All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until this Agreement is terminated and the
Security Interests created hereby are released.


        SECTION 6.2 Duty of Administrative Agent. The sole duty of
Administrative Agent with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the UCC
or otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. None of the
Administrative Agent, any other Secured Party or any of their respective Related
Parties shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the other Secured Parties hereunder are solely to protect the interests of
the Administrative Agent and the other Secured Parties in the Collateral and
shall not impose any duty upon the Administrative Agent or any




19

--------------------------------------------------------------------------------



other Secured Party or any of their respective Related Parties to exercise any
such powers. The Administrative Agent and the other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their respective Related
Parties shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own bad faith, gross negligence or willful
misconduct.


        SECTION 6.3 Authority of Administrative Agent. Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting from or arising out of this Agreement shall, as between the
Administrative Agent and the Lenders, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement to make any
inquiry respecting such authority.


ARTICLE VII


MISCELLANEOUS


        SECTION 7.1 Notices. All notices and communications hereunder shall be
given to the addresses and otherwise made in accordance with Section 12.1 of the
Credit Agreement; provided that notices and communications to the Grantors shall
be directed to the Grantors, care if the Borrower, at the address of the
Borrower set forth in or pursuant to Section 12.1 of the Credit Agreement.


        SECTION 7.2 Amendments, Waivers and Consents. None of the terms or
provisions of this Agreement may be amended, supplemented or otherwise modified,
nor may they be waived, nor may any consent be given, except in accordance with
Section 12.2 of the Credit Agreement.


        SECTION 7.3 Expenses, Indemnification, Waiver of Consequential Damages,
etc.


        (a) The Grantors, jointly and severally, shall pay all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and each
other Secured Party in connection with enforcing or preserving any rights under
this Agreement without duplication of and to the extent the Borrower would be
required to do so pursuant to Section 12.3 of the Credit Agreement.


        (b) The Grantors, jointly and severally, shall pay and shall indemnify
each Recipient against Indemnified Taxes, without duplication of and to the
extent the Borrower would be required to do so pursuant to Section 5.11 of the
Credit Agreement.


        (c) The Grantors, jointly and severally, shall indemnify each Indemnitee
without duplication of and to the extent the Borrower would be required to do so
pursuant to Section 12.3 of the Credit Agreement.


        (d) Notwithstanding anything to the contrary contained in this
Agreement, to the fullest extent permitted by Applicable Law, each Grantor shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.


20

--------------------------------------------------------------------------------





        (e) No Indemnitee referred to in this Section 7.3 shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement, or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent resulting from its bad faith, gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment.


        (f) All amounts due under this Section 7.3 shall be payable promptly
after demand therefor.


        (g) Each party’s obligations under this Section 7.3 shall survive the
termination of the Loan Documents and payment of the obligations thereunder.


        SECTION 7.4 Right of Setoff. If an Event of Default shall have occurred
and while it is continuing, each Secured Party and each of its respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to setoff and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Secured Party or any such Affiliate to or for the credit or
the account of such Grantor to the same extent a Lender could do so under
Section 12.4 of the Credit Agreement. The rights of each Secured Party and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Secured Party or its
respective Affiliates may have. Each Secured Party agrees to notify such Grantor
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.


        SECTION 7.5 Governing Law; Jurisdiction; Venue; Service of Process.


        (a) Governing Law. This Agreement and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the laws of the State of
New York.


        (b) Submission to Jurisdiction. Each Grantor irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether
relating to this Agreement or the transactions relating hereto in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York state court or, to the fullest extent permitted
by Applicable Law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent or any other
Secured Party may otherwise have to bring any action, litigation or proceeding
relating to this Agreement or any other Loan Document against any Grantor or its
properties in the courts of any jurisdiction.


        (c) Waiver of Venue. Each Grantor irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action, litigation or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.


21

--------------------------------------------------------------------------------





        (d) Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 12.1 of the
Credit Agreement. Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.


        (e) Appointment of the Borrower as Agent for the Grantors. Each Grantor
hereby irrevocably appoints and authorizes the Borrower to act as its agent for
service of process and notices required to be delivered under this Agreement or
under the other Loan Documents, it being understood and agreed that receipt by
the Borrower of any summons, notice or other similar item shall be deemed
effective receipt by each Grantor and its Subsidiaries.


        SECTION 7.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.6.


        SECTION 7.7 Injunctive Relief. Each Grantor recognizes that, in the
event such Grantor fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement or any other Loan Document, any remedy of
law may prove to be inadequate relief to the Administrative Agent and the other
Secured Parties. Therefore, each Grantor agrees that the Administrative Agent
and the other Secured Parties, at the option of the Administrative Agent and the
other Secured Parties, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.


        SECTION 7.8 No Waiver By Course of Conduct; Cumulative Remedies. The
enumeration of the rights and remedies of the Administrative Agent and the other
Secured Parties set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent or any other Secured Party of any right
or remedy shall not preclude the exercise of any other rights or remedies, all
of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 7.2), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No delay or failure to take
action on the part of the Administrative Agent or any other Secured Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege or be construed to be a waiver
of any Default or Event of Default. A waiver by the Administrative Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Administrative Agent
or such other Secured Party would otherwise have on any future occasion. No
course of dealing between any Grantor, the Administrative Agent or any Secured
Party or their respective agents or employees shall be effective to change,
modify or discharge any provision of this Agreement or any other Loan Document
or to constitute a waiver of any Default or Event of Default.


        SECTION 7.9 Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; except that no Grantor may assign
or otherwise transfer any of its rights or obligations under this Agreement


22

--------------------------------------------------------------------------------



without the prior written consent of the Administrative Agent and the other
Lenders (except as otherwise provided by the Credit Agreement).


        SECTION 7.10 Survival of Indemnities. Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the other
Secured Parties are entitled under the provisions of Section 7.3 and any other
provision of this Agreement shall continue in full force and effect and shall
protect the Administrative Agent and the other Secured Parties against events
arising after such termination as well as before.


        SECTION 7.11 Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


        SECTION 7.12 Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto in separate counterparts), each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page to this Agreement or any document or instrument delivered in connection
herewith by facsimile or in electronic (i.e. "pdf" or "tif") form shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.


        SECTION 7.13 Integration. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees, constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, written or oral,
relating to the subject matter hereof. In the event of any conflict between the
provisions of this Agreement and those of the Credit Agreement, the provisions
of the Credit Agreement shall control, and in the event of any conflict between
the provisions of this Agreement and any other Security Documents, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
other Secured Parties in any other Loan Document shall not be deemed a conflict
with this Agreement.


        SECTION 7.14 Advice of Counsel; No Strict Construction. Each of the
parties represents to each other party hereto that it has discussed this
Agreement with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.


        SECTION 7.15 Acknowledgements. Each Grantor hereby acknowledges that (a)
it has received a copy of the Credit Agreement and has reviewed and understands
the same, (b) neither the Administrative Agent nor any other Secured Party has
any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor and (c) no joint venture is
created hereby or by the other Loan Documents or otherwise exists by virtue of
the transactions contemplated hereby or thereby among the Secured Parties or
among the Grantors and the Secured Parties.


        


23

--------------------------------------------------------------------------------





SECTION 7.16 Releases.
        
(a) Subject to Section 11.9 of the Credit Agreement, at such time as the Secured
Obligations (other than (1) contingent indemnification and reimbursement
obligations, (2) obligations and liabilities under Secured Cash Management
Agreements or Secured Hedge Agreements not then due and payable and (3) Letters
of Credit that have been Cash Collateralized or other arrangements with respect
thereto have been made that are satisfactory to the Issuing Lender) shall have
been paid in full in cash and the Commitments have been terminated, the
Collateral shall be automatically released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent and each Grantor hereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person, and all rights to the Collateral shall revert to the
Grantors.


        (b) Subject to Section 11.9 of the Credit Agreement, if any of the
Collateral shall be sold or otherwise disposed of by any Grantor in a
transaction permitted by the Loan Documents, then such Collateral shall
immediately and automatically be released from the Liens created hereby, all
without delivery of any instrument or performance of any act by any Person. The
Administrative Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable to evidence the release of the Liens created
hereby on such Collateral. In the event that all the Equity Interests of any
Grantor that is a Subsidiary of the Borrower shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement, then
such Equity Interest shall immediately and automatically be released from the
Liens created hereby and such Grantor shall be immediately and automatically
released from its obligations hereunder, in each case, all without delivery of
any instrument or performance of any act by any Person, and, at the reasonable
request of the Borrower and at the expense of the Grantors, the Administrative
Agent shall promptly execute and deliver to the Borrower any releases or other
documents reasonably necessary or desirable to evidence such release.


        SECTION 7.17 Additional Grantors. Each Subsidiary of the Borrower that
is required to become a party to this Agreement pursuant to Section 8.13 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a Joinder Agreement (as defined in
the Credit Agreement).


        SECTION 7.18 All Powers Coupled With Interest. All powers of attorney
and other authorizations granted to the Secured Parties, the Administrative
Agent and any Persons designated by the Administrative Agent or any other
Secured Party pursuant to any provisions of this Agreement shall be deemed
coupled with an interest and shall be irrevocable so long as any of the Secured
Obligations (other than (1) contingent indemnification and reimbursement
obligations, (2) obligations and liabilities under Secured Cash Management
Agreements or Secured Hedge Agreements not then due and payable and (3) Letters
of Credit that have been Cash Collateralized or other arrangements with respect
thereto have been made that are satisfactory to the Issuing Lender) remain
unpaid or unsatisfied, any of the Commitments remain in effect or the Credit
Facility has not been terminated.


        SECTION 7.19 Secured Parties. Each Secured Party not a party to the
Credit Agreement who obtains the benefit of this Agreement shall be deemed to
have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of the Credit Agreement, and that with respect to the
actions and omissions of the Administrative Agent hereunder or otherwise
relating hereto that do or may affect such Secured Party, the Administrative
Agent and each of its Affiliates and Related Parties shall be entitled to all of
the rights, benefits and immunities conferred under Article XI of the Credit
Agreement.


[Signature Pages to Follow]






24

--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.
NATIONAL INSTRUMENTS CORPORATION, as Grantor


By:/s/ Karen M. RappName: Karen M. RappTitle: Executive Vice President, Chief
Financial Officer and Treasurer






PHASE MATRIX, INC., as GrantorBy:/s/ Karen M. RappName: Karen M. RappTitle:
Treasurer



































National Instruments Corporation
Collateral Agreement
Signature Page


25

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION,as Administrative AgentBy:/s/ Chad D.
JohnsonName: Chad D. JohnsonTitle: Senior Vice President











National Instruments Corporation
Collateral Agreement
Signature Page



